DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 3/21/2019, and corrects typographical errors that occurred in the previous version of this Office Action, and restarts Applicant's time period for reply.  The references have been corrected.

Status of Claims
This action is in reply to the  filed on 3/21/2019.  
Claim 1-20  currently pending and have been examined.

Priority
Applicant’s claim for the benefit of prior-filed applications (provisional application 62/547,168, filed 3/23/2018) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 7 and 12 is/are directed to the abstract idea of “combining medical and non-medical patient information,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method for performing the steps of “sending requests, receiving social data, generating graphical user interfaces,” etc., that is “combining medical and non-medical patient information,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces   (Applicant’s Specification [0008], [0035], [0038]-[0039]), etc.) to perform steps of “sending requests, receiving social data, generating graphical user interfaces,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. client devices, networks, computers, processors, memories, I/O interfaces, graphical user interfaces, etc.). At paragraph(s) [0008], [0035], [0038]-[0039], Applicant’s specification describes 
Dependent Claims
Dependent claim(s) 2-6, 8-11 and 13-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-6, 8-11 and 13-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-6, 8-11 and 13-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-6, 8-11 and 13-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 7 and 12.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. 509 (US 2014/0074509), in view of Amarasingham et al. 371 (US 2017/0132371).

CLAIM 1  
As per claim 1, Amarasingham et al. 509 disclose: 
a computer-implemented method  (Amarasingham et al. 509, [0002] method) for accessing social data of a patient, the method comprising: 
receiving in response to the query, by the one or more processors, the social data for the patient from the NMCC system (Amarasingham et al. 509, [0018] The data received by the clinical predictive and monitoring system 10 may include electronic medical records (EMR) that include both clinical and non-clinical data., [0019] The EMR non-clinical data may include…social media data); and 
generating, by the one or more processors, a non-medical care coordination graphical user interface (NMCC graphical user interface) within the EMR graphical user interface, the NMCC graphical user interface being configured to displaying the social data on the display screen of the client device (Amarasingham et al. 509, [0026] The graphical user interface are further adapted to receive the user’s (healthcare personnel) input of preferences and configurations, etc. The data may be transmitted, presented, and displayed to the clinician/user in the form of web pages, web-based message, text files, video message, multimedia message, text messages, e-mail messages, and in a variety of suitable ways and formats).


Amarasingham et al. 509 fail to expressly disclose:
sending, by one or more processors of a computing device, a request to a non-medical care coordination system (NMCC system), to present social data of a patient via an electronic medical records graphical user interface (EMR graphical user interface) of an electronic medical records system (EMR system), the EMR graphical user interface configured for display on a display screen of a client device, the request querying for social data of the patient via the NMCC system.


However, Amarasingham et al. 371 teach:
sending, by one or more processors of a computing device, a request to a non-medical care coordination system (NMCC system), to present social data of a patient via an electronic medical records graphical user interface (EMR graphical user interface) of an electronic medical records system (EMR system), the EMR graphical user interface configured for display on a display screen of a client device, the request querying for social data of the patient via the  NMCC system (Amarasingham et al. 371, [0026] The data received by the clinical predictive and monitoring system 30 include electronic medical records (EMR) that include both clinical and non-clinical data., [0027] The non-clinical patient data may further include data entered by the patients, such as data entered or uploaded to a social media website, [0032] These social media data may be received from the websites, with the individual’s permission).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “sending, by one or more processors of a computing device, a request to a non-medical care coordination system (NMCC system), to present social data of a patient via an electronic medical records graphical user interface (EMR graphical user interface) of an electronic medical records system (EMR system), the EMR graphical user interface configured for display on a display screen of a client device, the request querying for social data of the patient via the  NMCC system,” etc. as taught by Amarasingham et al. 371 within the method as taught by the Amarasingham et al. 509 with the motivation of providing clinical predictive and monitoring (Amarasingham et al. 371, [0019]).

CLAIM 2   
As per claim 2, Amarasingham et al. 509 and Amarasingham et al. 371
teach the method of claim 1 and further disclose the limitations of:
wherein generating the NMCC graphical user interface includes embedding the NMCC graphical user interface within a social data frame of the EMR graphical user interface (Amarasingham et al. 509, Figure 1 19 GUI & Clinician Preferences/Configuration, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats).


CLAIM 3   
As per claim 3, Amarasingham et al. 509 and Amarasingham et al. 371 
teach the method of claim 1 and further disclose the limitations of:
wherein generating the NMCC graphical user interface includes embedding the NMCC graphical user interface within a social data frame of the EMR graphical user interface, so that the NMCC graphical user interface and EMR graphical user interface are configured for simultaneous display on the display screen of the client device (Amarasingham et al. 509, Figure 1 19 GUI & Clinician Preferences/Configuration, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats).


CLAIM 4    
As per claim 4, Amarasingham et al. 509 and Amarasingham et al. 371 
teach the method of claim 1 and further disclose the limitations of:
wherein querying the NMCC system for the social data of the patient includes sending data from a patient medical record of the EMR system to the NMCC system (Amarasingham et al. 509, Figure 1).


CLAIM 5   
As per claim 5, Amarasingham et al. 509 and Amarasingham et al. 371 
teach the method of claim 1 and further disclose the limitations of:
wherein the request for the social data of a the patient is received in response to actuation of  social icon of the EMR graphical user interface (Amarasingham et al. 509, [0026] The data may be transmitted, presented, and displayed to the clinician/user…in a variety of suitable ways and formats, [0048] icons).


CLAIM 6    
As per claim 6, Amarasingham et al. 509 and Amarasingham et al. 371 
teach the method of claim 1 and further disclose the limitations of:
further comprising creating, by one or more processors, a non-medical care record for the patient in the NMCC system using data retrieved from a patient medical record of the patient (Amarasingham et al. 509, Figure 1).


CLAIMS 7-11 
As per claims 7-11, claims 7-11 are directed to a method. Claims 7-11 recite the same or similar limitations as those addressed above for claims 1-6. Claims 7-11 are therefore rejected for the same reasons set forth above for claims 1-6.


CLAIMS 12-20 
As per claims 12-20, claims 12-20 are directed to a method. Claims 12-20 recite the same or similar limitations as those addressed above for claims 1-6. Claims 12-20 are therefore rejected for the same reasons set forth above for claims 1-6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Moore et al. (US 2015/0249857) disclose systems and methods for integrating, unifying and displaying patient data across healthcare continua.
LaPerna (US 2015/0254403) discloses an electronic medical record interface.
Gupta et al. (Reference U) disclose Twitter sentiment analysis in healthcare using Hadoop and R.
Bousqet et al. (Reference V) disclose the adverse drug reactions from patient reports in social media project.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626